DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to Method of Inhibiting Corrosion with carbonate and bicarbonate salts
Group II, claim(s)  9-10, drawn to Method of Inhibiting Corrosion by increasing alkalinity with chlorides and sulfates
Group III, claim(s) 11, drawn to Method of Inhibiting Corrosion with stannous corrosion inhibitor
Group IV, claim(s) 12, drawn to an aqueous composition



The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  The invention of group I contacts a metal surface with an aqueous composition comprising carbonate/bicarbonate salts and evaporates off water to form a film of tin on the surface.  While the invention of Group II does not require a carbonate or bi carbonate.  Similarly Group II requires increasing alkalinity not required by Group I.
I and III lack unity of invention because the groups do not share the same or corresponding technical feature.  The invention of group I contacts a metal surface with an aqueous composition comprising carbonate/bicarbonate salts and evaporates off water to form a film of tin on the surface.  While the invention of Group III does not require carbonates or bicarbonates or film formation or a metal substrate.  Similarly Group III requires a stannous salt evaporated at 500 C not required by Group I.
II and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II requires increasing alkalinity and Group II does not require same.   Group III requires a stannous salt not required by Group I
I, II, III lack unity of invention with Group IV because the groups do not share the same or corresponding technical feature.  
Group I requires evaporating not required by Group IV. 
Group II requires increasing alkalinity and evaporating not required by Group IV. Group III requires contacting a surface of metal at 500C with only stannous to form a film and Group IV does not require same.  
Also Group IV is the only group requiring both a stannous and carbonate salt.

Groups I, II and IV lack unity with Group III of invention because even though the inventions of these groups require the technical feature of forming a stannous film corrosion protection on a metal surface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of:
Kalakodimi et al (US 2016/0215400) discloses composition and method to prevent corrosion of metal surfaces in contact with water including introducing into the hydrostatic environment water system a corrosion inhibitor of liquid phase and vapor phase and a scale inhibitor to form a protective film on the metal surface (Abstract)  The corrosion inhibitor includes a stannous liquid [0010] in a sufficient amount and for a sufficient time to form a stable protective film on the metal surface [0011] 
The hydrostatic environment bay be at elevated temperatures and pressures such as 350F and pressure of 1 to 10 atm [0022] (i.e. conditions for evaporation) The stannous corrosion inhibitor forms a long lasting and durable film on the corrodible metal surfaces even when the surface is removed from the liquid phase such as when sterilized in a hydrostatic cooker [0024] The stannous corrosion inhibitor includes tin (ii)stannous chloride [0034] stannous sulfate, stannous bromide, stannous phosphate, stannous phyro phosphate and stannous tetra fluoro borate [0039] 
The stannous chloride in the corrosion inhibitor is used in any suitable amount such as 1 to 50 wt.%  or 1 to 20 % [0035]  The tin(ii) inhibitor in the water phase can be from 0.2 to 2000 ppm [0036]  The mechanism for binding stannous to the metal surface to for a protective film includes forming an insoluble stannous hydroxide layer under alkaline conditions; the second is under acidic conditions  and the third is under alkaline conditions where existing metal oxides are reduced to more stable forms that incorporate insoluble stannate salts in a hybrid film [0038]  The composition may comprise an organic amine compound of a carbonate [0042] 
The liquid phase and vapor phase corrosion inhibitor are in a ratio of 1:10 to 10:1 [0043] (meeting the limitation for a carbonate salt) as a vapor phase corrosion inhibitor. Mixed with the water [0041]   This is in an amount of 1 to 40 wt.% or 1 to 25 wt.% of the corrosion inhibitor and in the water systems 5 to 100 ppm [0043]
Groups I-IV of invention because even though the inventions of these groups require the technical feature of an aqueous composition comprising a stannous salt and/or a carbonate/bicarbonate salt, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of:
Ehrhardt et al (US 6,585,933) discloses a method and composition for controlling corrosion of metals particular ferrous based metals in contact with an aqueous system with a composition comprising tetrazolium salt and another treatment material (Abstract) as well as additional corrosion inhibitors (C11 L8-54) as well as other additives such as copper corrosion inhibitors, aluminum corrosion inhibitors water soluble metal salts, scale and deposit control agents, oxidizing and non-oxidizing biocides, pH adjusting agents and calcium hardness adjusting agents (C11 L55-65)  An additional agent includes salts of tin such as sulfate and chloride salts (C13 L15-25) pH adjusting agents include alkali metal carbonate and bicarbonates (C14 L55-65) and calcium hardness adjusting agents include bicarbonate and carbonate (C15 L35-52) 
Stapp (US 2006/0118761) discloses water comprising bicarbonate as sodium bicarbonate, water [0059-0062] to which a tin salt is added and he composition is contacted with carbon steel copper and copper alloys to reduce corrosion [0065]
Groups I-II and Group III-IV lack unity of invention because even though the inventions of these groups require the technical feature of stannous salts in aqueous systems to prevent corrosion, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of:
Stapp et al (US 2009/0069202) discloses a composition and method to inhibit corrosion in metals in contact with water in cooling water and other water storage systems the composition include stannous salts and agents to solubilize the salts (Abstract)  The composition may further comprise citric acid [0027] The stannous salt includes stannous chloride and stannous bromide [0041] stannous sulfate etc. in a concentrate of 1 to 15 wt.% diluted from 0.05 to 75 ppm [0047] 
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of salts of carbonate and bicarbonates vs. the stannous salt are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  These compounds possess different charge, reactivity, solubility melting points, alkalinity, etc.
No telephone call was made to request an oral election to the above restriction requirement there does not appear to be a power of attorney of record yet a customer number is presented in the ADS making it unclear if applicant intends communication to be via counsel.  A power of attorney should be filed.  The mailing of this restriction also allows the applicant an opportunity to consider the restriction/lack of unity requirement, the cited prior art and to correct any 112 issues as to antecedent basis etc.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771